DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nardi et al. (US 2017/0130330 A1; hereafter Nardi). 
Regarding claim 1, Nardi teaches a method for forming a semiconductor structure, comprising providing a substrate (101, Figure 1), forming a bottom electromagnetic material film (103-117, Figure 1) on the substrate (“An example MTJ stack is provided in FIG. 1. FIG. 1 shows a stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117”, Para [0039], Figure 1).   
While Nardi does not explicitly teach forming a precursor film on the bottom electromagnetic material film and forming a first insulating film on the precursor film, however, Nardi does suggest repeating the steps 203-213, as shown in Figure 2B (Figure 2B depicts operations of methods performed to deposit metal oxide film, 119, on top of the bottom electromagnetic layer 103-117, as shown in Figure 1. When the cycle runs the first time an insulating material film is formed on the bottom electromagnetic material film, “FIG. 2B provides a process flow diagram of operations performed in accordance with certain disclosed embodiments. FIG. 2B provides an example of performing a method in accordance with the operations of FIG. 2A, whereby operation 299 of FIG. 2A is expanded to show one example of depositing metal oxide on a substrate in operations 207-215 of FIG. 2B. Operations 201 and 203 depicted in FIG. 2B may correspond to operations 201 and 203 of FIG. 2A. Any of the above-described embodiments for FIG. 2A with respect to operations 201 and 203 may be used. Operation 293 in FIG. 2B may correspond to operation 293 of FIG. 2A”, Para [0068]; “Provided herein are methods of fabricating a tunnel dielectric for a magnetic device on a metal-containing layer. Disclosed embodiments include deposition of a thin tunnel oxide by atomic layer deposition (ALD) or chemical vapor deposition (CVD) with a deposition precursor, reducing agent, and an oxidant”, Para [0044]), i.e. performing a reduction treatment on the insulating material film to remove oxygen therefrom to form the insulating material film into the precursor film (“In operation 203, the substrate is exposed to a reducing agent. The reducing agent may be a reducing agent having a standard electrode potential between that of magnesium and the metal(s) on the surface of the substrate, such as iron or cobalt. While the standard electrode potential will vary under actual operating conditions, this may be a useful estimate. This may reduce any metal oxides formed from oxidation of the metal underlayer, while minimizing any reduction of a metal oxide deposited in subsequent operations. In operation 203, the reducing agent may reduce any oxidation of the metal underlayer formed due to air exposure prior to deposition of the metal oxide”, Para [0057]; “In operation 207, the substrate is exposed to a metal precursor for a duration sufficient to adsorb the metal precursor onto the underlying film surface, via either physisorption, or chemisorption. Although examples described herein use a magnesium-containing precursor as a first precursor, it will be understood that the first precursor may be any suitable precursor for depositing metal oxide or tunnel oxide films on a magnetic film”, Para [0070], Figure 2B), performing oxidation treatment on the precursor film, to form the precursor film into the first insulating film (“In operation 211, the substrate is exposed to a second reactant, such as an oxidant. In various embodiments, the oxidant is an oxygen-containing reactant used to form at least a partial metal oxide monolayer, such as a magnesium oxide monolayer, on the surface of the underlying film” Para [0075], Figure 2B).
It would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to follow teachings of Nardi to repeat the cycle which would result in the claimed method in order to deposit a desired thickness of metal oxide film (“In operation 215, it is determined whether the desired thickness of film has been deposited. If not, operations 203-213 are repeated in cycles to deposit a desired thickness of metal oxide film on the substrate”, Para [0078], Figure 2B) to have high tunnel magnetoresistance metal oxide film and to reduce any oxide formation in the underlying metals in the free or fixed layers, since oxidation of the underlying or other metal films in the fixed or free layer may render the device inefficient, unreliable, or inoperable (“Disclosed embodiments are particularly suitable for depositing high tunnel magnetoresistance dielectrics, such as metal oxides having a tunnel magnetoresistance of at least about 200%”, Para [0050]; “Since the interface between the dielectric layer and the underlying metal layer, typically CoFeB, contribute to the efficiency of tunneling in the magnetic device, oxidation of the underlying or other metal films in the fixed or free layer may render the device inefficient, unreliable, or inoperable”, Para[0042]).

Regarding claim 2, Nardi as referred in claim 1 teaches the precursor film (as explained in claim 1) is made of a material including magnesium, aluminum, hafnium, zirconium, or a combination thereof (“In operation 207, the substrate is exposed to a metal precursor for a duration sufficient to adsorb the metal precursor onto the underlying film surface, via either physisorption, or chemisorption. Although examples described herein use a magnesium-containing precursor as a first precursor, it will be understood that the first precursor may be any suitable precursor for depositing metal oxide or tunnel oxide films on a magnetic film”, Para [0070]).

Regarding claim 3, Nardi as referred in claim 1 teaches forming the precursor film (as explained in claim 1) includes forming an insulating material film on the bottom electromagnetic material film (103-117, When the process shown in Figure 2B is run the first time it results in the formation of the insulating material film. “In operation 207, the substrate is exposed to a metal precursor for a duration sufficient to adsorb the metal precursor onto the underlying film surface, via either physisorption, or chemisorption. Although examples described herein use a magnesium-containing precursor as a first precursor, it will be understood that the first precursor may be any suitable precursor for depositing metal oxide or tunnel oxide films on a magnetic film”, Para [0070]; “In operation 211, the substrate is exposed to a second reactant, such as an oxidant. In various embodiments, the oxidant is an oxygen-containing reactant used to form at least a partial metal oxide monolayer, such as a magnesium oxide monolayer, on the surface of the underlying film”, Para [0075], Figure 2B), wherein the insulating material film is made of a metal oxide (“In operation 213, the chamber is optionally evacuated or purged to remove any excess oxidant or reaction byproducts from the chamber. After the chamber is purged, at least a partial monolayer of metal oxide (such as magnesium oxide) remains on the underlying metal film on the substrate”, Para [0077]; “FIG. 2A provides a process flow diagram for performing operations in accordance with certain disclosed embodiments. Although examples provided herein describe disclosed embodiments in the context of depositing magnesium oxide films, it should be understood that methods may be used to deposit any metal oxide films or tunnel oxide films, such as aluminum oxide, nickel oxide, titanium oxide, tantalum oxide, titanium oxide, lanthanum oxide, lanthanum aluminum oxide, strontium oxide, or strontium titanium oxide”, Para [0051]) and performing a modification treatment on the insulating material film to remove oxygen therefrom, to form the insulating material film into the precursor film (“In operation 203, the substrate is exposed to a reducing agent. The reducing agent may be a reducing agent having a standard electrode potential between that of magnesium and the metal(s) on the surface of the substrate, such as iron or cobalt. While the standard electrode potential will vary under actual operating conditions, this may be a useful estimate. This may reduce any metal oxides formed from oxidation of the metal underlayer, while minimizing any reduction of a metal oxide deposited in subsequent operations. In operation 203, the reducing agent may reduce any oxidation of the metal underlayer formed due to air exposure prior to deposition of the metal oxide”, Para [0057]; “In operation 207, the substrate is exposed to a metal precursor for a duration sufficient to adsorb the metal precursor onto the underlying film surface, via either physisorption, or chemisorption. Although examples described herein use a magnesium-containing precursor as a first precursor, it will be understood that the first precursor may be any suitable precursor for depositing metal oxide or tunnel oxide films on a magnetic film”, Para [0070], Figure 2B).

Regarding claim 4, Nardi as referred in claim 3 further teaches a thickness of the insulating material film ranges from about 0 angstroms to about 500 angstroms (the thickness of the insulating material film is about a monolayer, a monolayer in the semiconductor art means 5 angstroms to 10 angstroms; “In operation 211, the substrate is exposed to a second reactant, such as an oxidant. In various embodiments, the oxidant is an oxygen-containing reactant used to form at least a partial metal oxide monolayer, such as a magnesium oxide monolayer, on the surface of the underlying film”, Para [0075]). 

Regarding claim 5, Nardi as referred in claim 3 further teaches the metal oxide is a material including magnesium oxide, aluminum oxide, hafnium dioxide, zirconium dioxide, or a combination thereof (“FIG. 2A provides a process flow diagram for performing operations in accordance with certain disclosed embodiments. Although examples provided herein describe disclosed embodiments in the context of depositing magnesium oxide films, it should be understood that methods may be used to deposit any metal oxide films or tunnel oxide films, such as aluminum oxide, nickel oxide, titanium oxide, tantalum oxide, titanium oxide, lanthanum oxide, lanthanum aluminum oxide, strontium oxide, or strontium titanium oxide”, Para [0051]).

Regarding claim 6, Nardi as referred in claim 3 further teaches forming the insulating material film includes a chemical vapor deposition process, a physical vapor deposition process, or a combination thereof (“Advantages of using ALD to deposit metal oxide layers in magnetic devices include precise control of thin films, formation of smooth and conformal films. Nonetheless, in various embodiments, metal oxide layers may be deposited by CVD. In CVD, the substrate is exposed to the metal-containing precursor and reactant, such as an oxidant, simultaneously (e.g., the metal-containing precursor and oxidant are present together in a chamber housing the substrate). Although various embodiments described herein involve deposition of metal oxide layers using ALD, it will be understood that such layers may also be deposited by CVD”, Para [0049]; “Although FIG. 2B depicts an example of performing disclosed embodiments by depositing a metal oxide by ALD, in various embodiments, a metal oxide may be deposited using a combination of ALD and CVD. For example, for every n cycle of ALD, the substrate may be exposed to a reducing agent then simultaneously exposed to a metal precursor and an oxidant to deposit metal oxide by CVD, where n is any integer equal to or greater than 1”, Para [0083]).

Regarding claim 8, Nardi as referred in claim 1 teaches forming the precursor film (as explained in claim 1) includes a chemical vapor deposition process, a physical vapor deposition process, or a combination thereof (“Advantages of using ALD to deposit metal oxide layers in magnetic devices include precise control of thin films, formation of smooth and conformal films. Nonetheless, in various embodiments, metal oxide layers may be deposited by CVD. In CVD, the substrate is exposed to the metal-containing precursor and reactant, such as an oxidant, simultaneously (e.g., the metal-containing precursor and oxidant are present together in a chamber housing the substrate). Although various embodiments described herein involve deposition of metal oxide layers using ALD, it will be understood that such layers may also be deposited by CVD”, Para [0049]; “Although FIG. 2B depicts an example of performing disclosed embodiments by depositing a metal oxide by ALD, in various embodiments, a metal oxide may be deposited using a combination of ALD and CVD. For example, for every n cycle of ALD, the substrate may be exposed to a reducing agent then simultaneously exposed to a metal precursor and an oxidant to deposit metal oxide by CVD, where n is any integer equal to or greater than 1”, Para [0083]). 

Regarding claim 9, Nardi as referred in claim 1 teaches forming the first insulating film (as explained in claim 1) includes a chemical vapor deposition process, a physical vapor deposition process, an atomic layer deposition process, or a combination thereof, (“Advantages of using ALD to deposit metal oxide layers in magnetic devices include precise control of thin films, formation of smooth and conformal films. Nonetheless, in various embodiments, metal oxide layers may be deposited by CVD. In CVD, the substrate is exposed to the metal-containing precursor and reactant, such as an oxidant, simultaneously (e.g., the metal-containing precursor and oxidant are present together in a chamber housing the substrate). Although various embodiments described herein involve deposition of metal oxide layers using ALD, it will be understood that such layers may also be deposited by CVD”, Para [0049]; “Although FIG. 2B depicts an example of performing disclosed embodiments by depositing a metal oxide by ALD, in various embodiments, a metal oxide may be deposited using a combination of ALD and CVD. For example, for every n cycle of ALD, the substrate may be exposed to a reducing agent then simultaneously exposed to a metal precursor and an oxidant to deposit metal oxide by CVD, where n is any integer equal to or greater than 1”, Para [0083]) and the first insulating film is made of a material including magnesium oxide, aluminum oxide, silicon nitride, silicon oxynitride, hafnium dioxide, zirconium dioxide, or a combination thereof (“FIG. 2A provides a process flow diagram for performing operations in accordance with certain disclosed embodiments. Although examples provided herein describe disclosed embodiments in the context of depositing magnesium oxide films, it should be understood that methods may be used to deposit any metal oxide films or tunnel oxide films, such as aluminum oxide, nickel oxide, titanium oxide, tantalum oxide, titanium oxide, lanthanum oxide, lanthanum aluminum oxide, strontium oxide, or strontium titanium oxide”, Para [0051]). 

Regarding claim 10, Nardi as referred in claim 2 teaches forming the first insulating film (as explained in claim 1) includes performing an oxidation treatment on the precursor film (as explained in claim 1), to form the precursor film into the first insulating film, and the thickness of the first insulating film ranges from about 0 angstroms to about 500 angstroms (the thickness of the first insulating film is about a monolayer, a monolayer in the semiconductor art means 5 angstroms to 10 angstroms; “In operation 211, the substrate is exposed to a second reactant, such as an oxidant. In various embodiments, the oxidant is an oxygen-containing reactant used to form at least a partial metal oxide monolayer, such as a magnesium oxide monolayer, on the surface of the underlying film”, Para [0075], Figure 2B).
While Nardi does not explicitly teach the thickness of the first insulating film is less than or equal to a thickness of the precursor film, however Nardi does suggest the teaching of the first insulating film and the precursor film both being at least partial monolayers (“the metal precursor may not adsorb to 100% of the surface sites. For example, in some embodiments, a magnesium-containing precursor adsorbs onto the substrate surface in a self-limiting manner such that once the surface is saturated with the magnesium-containing precursor, little or no additional magnesium-containing precursor will be adsorbed on the substrate surface. For example, magnesium-containing precursors may be adsorbed onto about 60% of the active surface sites. In various embodiments, when the metal precursor is flowed to the chamber, the metal precursor adsorbs onto active sites on the surface of the underlying film, forming at least a partial monolayer of the metal precursor on the surface. In various embodiments, this layer may be less than a monolayer, and may have a thickness between about 0.2 Å and about 5 Å”, Para [0072]; “In various embodiments, the oxidant is an oxygen-containing reactant used to form at least a partial metal oxide monolayer, such as a magnesium oxide monolayer, on the surface of the underlying film”, Para [0075], Figure 2B).
It would be obvious to one of the ordinary skilled in the art before effective filing date of the invention to follow the teachings of Nardi to have at least a partial metal oxide film monolayer on a substrate surface as a result of one deposition cycle, which is the minimum set of operations used to perform a surface deposition reaction one time (“generally a cycle is the minimum set of operations used to perform a surface deposition reaction one time. The result of one cycle is production of at least a partial film monolayer, e.g., a partial magnesium oxide film layer, on a substrate surface”, Para [0071], Figure 2B), and to repeatedly perform the deposition cycle to deposit any desired film thickness of the metal oxide (“In operation 215, it is determined whether the desired thickness of film has been deposited. If not, operations 203-213 are repeated in cycles to deposit a desired thickness of metal oxide film on the substrate. Any suitable number of deposition cycles may be included in an ALD process to deposit a desired film thickness of a metal oxide. For example, in some embodiments, operations 203-213 may be repeated to deposit a metal oxide to a thickness less than about 20 nm or less than about 1.5 nm”, Para [0078], Figure 2B).

Regarding claim 11, Nardi as referred in claim 10 teaches the first insulating film (as explained in claim 1) is made of a material including magnesium oxide, aluminum oxide, hafnium dioxide, zirconium dioxide, or a combination thereof (“FIG. 2A provides a process flow diagram for performing operations in accordance with certain disclosed embodiments. Although examples provided herein describe disclosed embodiments in the context of depositing magnesium oxide films, it should be understood that methods may be used to deposit any metal oxide films or tunnel oxide films, such as aluminum oxide, nickel oxide, titanium oxide, tantalum oxide, titanium oxide, lanthanum oxide, lanthanum aluminum oxide, strontium oxide, or strontium titanium oxide”, Para [0051]). 

Regarding claim 17, Nardi as referred in claim 1 teaches forming a top electromagnetic material film (121-129, Figure 1) on the first insulating film (as explained in claim 1), wherein the top electromagnetic material film includes an upper electromagnetic film (121, Figure 1) on the first insulating film, an upper composite film (123, Figure 1) on the upper electromagnetic film, and an upper electrode film (129, Figure 1) on the upper composite film (“An example MTJ stack is provided in FIG. 1. FIG. 1 shows a stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117. In various embodiments, the fixed layer includes the lower magnetic layers 101 through 117. The tunnel dielectric separates it from the free layer which may include the upper magnetic layers 121 through 129. In some embodiments, the free layer includes layers 129, 127, 125, 123, and 121. In some embodiments, the free layer includes layers 123 and 121”, Para [0039], Figure 1). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nardi in view of Tois et al. (US 20200066512 A1; hereafter Tois).
Regarding claim 7, Nardi as referred in claim 3 further teaches the modification treatment includes performing a reduction treatment on the insulating material film to remove oxygen therefrom, wherein process parameters of the reduction treatment include, gases including hydrogen and helium, 
(“In operations 203 and 299, an inert gas may be flowed. In various embodiments, part or all of the inert gas is used as a carrier gas for the precursor and/or reactants. Example carrier gases include argon, nitrogen, and helium”, Para [0056]; “The reducing agent may be a vapor, gas, or a plasma. In some embodiments, the reducing agent is a gas. Examples of suitable reducing agent gases include hydrogen, ammonia, hydrazines, hydrazides, formalin, borane dimethylamine, metal borohydrides, organic borohydrides, boranes, carbon monoxide, carbon dioxide, and combinations thereof. Example hydrazines include methyl hydrazine, ethyl hydrazine, and dimethyl hydrazine. The reducing agents may be mixed with or delivered simultaneously with an inert gas, as discussed above”, Para [0061], Figure 2B) and a treatment time from about 1 second to about 120 minutes (“The substrate may be exposed to the reducing agent for a duration sufficient to reduce and/or prepare the surface of the underlying film for subsequent operations. In various embodiments, the duration of exposure to the reducing agent may be between about 0.01 and about 60 seconds”, Para [0064]). 
However, Nardi does not explicitly teach a flow rate of the hydrogen is from about 50 sccm to about 5000 sccm, and a flow rate of the helium is from about 0 sccm to about 10000 sccm; a temperature from about 25 degrees Celsius to about 150 degrees Celsius.
In the similar field of endeavor Tois teaches a flow rate of the hydrogen is from about 50 sccm to about 5000 sccm, and a flow rate of the helium is from about 0 sccm to about 10000 sccm (“In some embodiments, plasma is generated in flowing H.sub.2 gas. In some embodiments H.sub.2 flow may be from about 0.1 to about 0.4 slpm. As mentioned above, in some embodiments a noble gas may also be included, such as Ar. The Ar co-flow may be, for example, about 2 slpm in some embodiments”, Para [0095]; 0.1 slpm is equivalent to 100 sccm, 0.4 slpm is equivalent to 400 sccm and 2 slpm is equivalent to 2000 sccm), a temperature from 25 degrees Celsius to about 150 degrees Celsius (“According to some embodiments the PEALD reactions may be performed at temperatures ranging from about 25° C to about 700° C., from about 50° C. to about 600° C, from about 20° C to about 200° C, from about 75° C. to about 450° C, or from about 90° C to about 300° C”, Para [0105]). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to combine teachings of Tois into Nardi as claimed for advantages such as by controlling the process conditions such as flow rate, contacting time of the reducing reactant and removal time, allowing for control of the quality and various properties of the films and selective growing of thin metal oxide films on one surface but not on a second different surface thereby reducing the number of process steps and saving time and money (Tois, “In the semiconductor industry, there is an increasing need for selective processes. For example, film growth may be desired on one surface but not on a second, different surface. These two different surfaces can comprise different materials, for example a metal and a dielectric. Good selective processes could reduce the number of process steps thus saving time and money”, Para [0002, 0025, 0087, 0089]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nardi in view of Parkin (US 2009/0324814 A1) and Horng et al. (JP 2007173843A; hereafter Horng).
Regarding claim 12, Nardi as referred in claim 1 further teaches forming a top electromagnetic material film (Nardi, 121-129, “An example MTJ stack is provided in FIG. 1. FIG. 1 shows a stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117. In various embodiments, the fixed layer includes the lower magnetic layers 101 through 117. The tunnel dielectric separates it from the free layer which may include the upper magnetic layers 121 through 129. In some embodiments, the free layer includes layers 129, 127, 125, 123, and 121. In some embodiments, the free layer includes layers 123 and 121”, Para [0039], Figure 1) on the first insulating film (Nardi, as explained in claim 1, “Although FIG. 2B depicts no additional operations, in some embodiments, after deposition of the metal oxide layer, it may be desirable to deposit another film on top of the metal oxide layer prior to exposing the film to air. This is because the metal oxide film could potentially absorb oxygen, water vapor, nitrogen, or carbon dioxide during air exposure. In one example, a magnetic film including a free layer, such as CoFeB, may be deposited on top of the metal oxide film”, Para [0084], Figure 1).
However, Nardi does not explicitly teach performing an annealing treatment before forming the top electromagnetic material film on the first insulating film, to form the precursor film into a second insulating film, wherein the second insulating film is at a bottom of the first insulating film, and a temperature range of the annealing treatment is from about 300 degrees Celsius to about 400 degrees Celsius. 
In the similar field of endeavor Parkin teaches an annealing treatment on the first insulating film (Parkin, 124, Figure 2A), to form the precursor film (Parkin, 122, “FIG. 2A illustrates this process, in which a tunnel barrier 120 is formed by first depositing a thin Mg layer 122 followed by deposition by reactive sputtering of an MgO layer 124”, Para [0052], Figure 2A) into a second insulating film (Parkin, 120’, “During the thermal anneal treatments the Mg layer may become further oxidized or the texture of this layer or the crystallographic order of this layer may improve. In any case, the layer 122 will essentially be oxidized to form MgO so that the layers 122 and 124 will become largely indistinguishable. This is illustrated in FIG. 2B where layers 122 and 124 are shown as a single layer 120'”, Para [0063], Figure 2B), wherein the second insulating film is at the bottom of the first insulating film, and a temperature range of the annealing treatment is from 300 degrees Celsius to about 400 degrees Celsius (Parkin, “The annealing temperature is preferably greater than 200 degree C (e.g., in the range of 200 degree C to 400 degree C), and more preferably greater than 350 degree C (e.g., in the range of 350 degree C to 400 degree C)”, Para [0022]).
In the similar field of endeavor Horng teaches an annealing treatment before forming the top electromagnetic material film on the first insulating film (Horng, “Such a tunnel barrier layer 25 is formed by, for example, forming a first Mg layer (not shown) having a thickness of about 1.0 nm to 1.3 nm on the pinned layer 24 by a DC sputtering method, and then oxidizing it by radical oxidation (ROX). Then, the first MgO layer (ROX layer) 31 is formed, and then annealed in a magnetic field having directionality so that the first MgO layer 31 has (001) crystal orientation and subsequently has a thickness of about 0.3 to 0 The second MgO layer (NOX layer) 32 can be formed by forming a second thin second Mg layer (not shown) of .4 nm and then oxidizing by a normal oxidation process (natural oxidation)”, Para [0034], Figure 1).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to combine teachings of Parkin and Horng into Nardi as claimed for advantages such as improving magneto-tunneling resistance which would improve the performance of the MTJ (Parkin, “Performance of the MgO tunnel barriers disclosed herein may be improved through annealing, wherein performance refers to various attributes of the MgO tunnel barrier or associated device. For example, annealing a magnetic tunnel junction improves, in particular, its magneto-tunneling resistance; annealing a tunnel barrier improves, in particular, its spin polarization; annealing a MIM or a capacitor improves, in particular, its leakage current or barrier height”, Para [0032]; Horng, “a tunnel barrier capable of increasing the resistance change rate dR / R and reducing the area resistance RA”, Para [0016]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nardi in view of Hsu (US 2021/0083178 A1). 
Regarding claim 13, Nardi as referred in claim 1 further teaches the bottom electromagnetic material film (103-117, Figure 1) is on the substrate (101, “An example MTJ stack is provided in FIG. 1. FIG. 1 shows a stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117”, Para [0039], Figure 1).
However, Nardi does not explicitly teach a conductive layer is provided in the substrate, and the substrate exposes a surface of the conductive layer and the bottom electromagnetic material film is on the substrate and the surface of the conductive layer.  
In the similar field of endeavor, Hsu teaches a method for forming a semiconductor structure wherein a conductive layer (112, Figure 4) is provided in the substrate (110, Figure 4), and the substrate exposes a surface of the conductive layer and the bottom electromagnetic material film (114-120, Figure 4) is on the substrate and the surface of the conductive layer (“A bottom electrode layer 114 is then blank formed over the BEVAs 112 and over the dielectric layer 110, so that the bottom electrode layer 114 extends along top surfaces of the BEVAs 112 and of the dielectric layer 110”, Para [0012]; “Reference is made to FIG. 4. Magnetic tunnel junction (MTJ) layers are formed over the bottom electrode layer 114. The MTJ layers 116 include a seed layer 118, a ferromagnetic pinned layer 120, a tunneling layer 122, a ferromagnetic free layer 124, and a capping layer 126 formed in sequence over the bottom electrode layer 114”, Para [0013], Figure 4). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to combine teachings of Hsu into Nardi to have the bottom electromagnetic material film in contact with the conductive layer as claimed in order to electrically connect to other electrical components such as a transistor (Hsu, “In some embodiments, the BEVAs 112 are electrically connected to an underlying electrical component, such as a transistor (e.g., transistor as shown in FIG. 11), through the metallization patterns 106”, Para [0011]).

Regarding claim 14, Nardi as referred in claim 1 further teaches the bottom electromagnetic material film includes a lower electrode film (103, Figure 1) on the substrate (101, Figure 1), a lower composite film (113, Figure 1) on the lower electrode film, and a lower electromagnetic film (117, Figure 1) on the lower composite film (“An example MTJ stack is provided in FIG. 1. FIG. 1 shows a stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117”, Para [0039], Figure 1). 
However, Nardi does not explicitly teach the lower electrode film is on the substrate and the surface of the conductive layer.
 In the similar field of endeavor, Hsu teaches the lower electrode film (114, Figure 4) is on the substrate (110, Figure 4) and the surface of the conductive layer (112, “A bottom electrode layer 114 is then blank formed over the BEVAs 112 and over the dielectric layer 110, so that the bottom electrode layer 114 extends along top surfaces of the BEVAs 112 and of the dielectric layer 110”, Para [0012], Figure 4). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to combine teachings of Hsu into Nardi to have the bottom electromagnetic material film in contact with the conductive layer as claimed in order to electrically connect to other electrical components such as a transistor (Hsu, “In some embodiments, the BEVAs 112 are electrically connected to an underlying electrical component, such as a transistor (e.g., transistor as shown in FIG. 11), through the metallization patterns 106”, Para [0011]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nardi in view of Hsu, and further in view of Wei et al. (US 20190157344 A1; hereafter Wei).
Regarding claim 15, Nardi as referred in claim 14 teaches the lower electrode film (Nardi, 103, Figure 1) is made of a material including, tantalum, or tantalum nitride, and the lower electromagnetic film (117, Figure 1) is made of a material including cobalt iron, cobalt iron boron, nickel iron, cobalt palladium, or combinations thereof (Nardi, “An example MTJ stack is provided in FIG. 1. FIG. 1 shows a stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117”, Para [0039]; “The layer 121 and layer 117 may include metals and/or metal alloys, such as cobalt iron, cobalt iron boron, nickel iron, cobalt palladium, or combinations thereof”, Para [0040], Figure 1). 
However, Nardi does not explicitly teach the lower composite film has a structure including a single layer structure or a composite structure.
In the similar field of endeavor Wei teaches the lower composite film (120, Figure 1B) has a structure including a single layer structure (1202) or a composite structure (1201, “The first pinned magnetic layer 120 includes multiple layers of magnetic materials. In some embodiments, as shown in FIG. 2B, the first pinned magnetic layer 120 includes two layers 1201 and 1202, where the layer 1202 is in contact with the antiferromagnetic layer 125. In some embodiments, the layer 1201 includes a multilayer structure of cobalt (Co) and platinum (Pt). In some embodiments, a thickness of the cobalt layer is in a range from about 0.3 nm to about 0.6 nm and a thickness of the platinum layer is in a range from about 0.2 nm to about 0.5 nm. The thickness of the cobalt layer can be the same as or greater than the platinum layer. The cobalt layers and the platinum layers are alternately stacked such that the total thickness of the layer 1201 is in a range from about 5.0 nm to about 10.0 nm in some embodiments. The layer 1202 includes a cobalt layer having a thickness in a range from about 0.4 nm to about 0.6 nm”, Para [0031], Figure 2B). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to combine teachings of Wei into Nardi as claimed to have the lower composite film has a structure including a single layer structure or a composite structure for advantages such as having desired thickness of the composite layer which can increase the perpendicular magnetic anisotropy (PMA) and thermal tolerance (Wei, “The first pinned magnetic layer 120 includes multiple layers of magnetic materials. In some embodiments, as shown in FIG. 2B, the first pinned magnetic layer 120 includes two layers 1201 and 1202, where the layer 1202 is in contact with the antiferromagnetic layer 125. In some embodiments, the layer 1201 includes a multilayer structure of cobalt (Co) and platinum (Pt). In some embodiments, a thickness of the cobalt layer is in a range from about 0.3 nm to about 0.6 nm and a thickness of the platinum layer is in a range from about 0.2 nm to about 0.5 nm. The thickness of the cobalt layer can be the same as or greater than the platinum layer. The cobalt layers and the platinum layers are alternately stacked such that the total thickness of the layer 1201 is in a range from about 5.0 nm to about 10.0 nm in some embodiments. The layer 1202 includes a cobalt layer having a thickness in a range from about 0.4 nm to about 0.6 nm”, Para [0031], Figure 2B). 

Regarding claim 16, Nardi as referred in claim 15 teaches the lower composite film (Nardi, 113, “An example MTJ stack is provided in FIG. 1. FIG. 1 shows a stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117”, Para [0039], Figure 1). 
However, Nardi does not explicitly teach when the lower composite film has the single layer structure, the lower composite film is made of material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxygen, or a combination thereof, and when the lower composite film has the composite structure, the lower composite film includes a plurality of conductive layers overlapped each other, and each layer of the plurality of conductive layers is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxygen, or a combination thereof.
In the similar field of endeavor Wei teaches when the lower composite film (120, Figure 1B) has the single layer structure (1202, Figure 2B), the lower composite film is made of material including cobalt and when the lower composite film has the composite structure (1201, Figure 2B), the lower composite film includes a plurality of conductive layers overlapped each other and each layer of the plurality of conductive layers is made of a material including cobalt and platinum (“The first pinned magnetic layer 120 includes multiple layers of magnetic materials. In some embodiments, as shown in FIG. 2B, the first pinned magnetic layer 120 includes two layers 1201 and 1202, where the layer 1202 is in contact with the antiferromagnetic layer 125. In some embodiments, the layer 1201 includes a multilayer structure of cobalt (Co) and platinum (Pt). In some embodiments, a thickness of the cobalt layer is in a range from about 0.3 nm to about 0.6 nm and a thickness of the platinum layer is in a range from about 0.2 nm to about 0.5 nm. The thickness of the cobalt layer can be the same as or greater than the platinum layer. The cobalt layers and the platinum layers are alternately stacked such that the total thickness of the layer 1201 is in a range from about 5.0 nm to about 10.0 nm in some embodiments. The layer 1202 includes a cobalt layer having a thickness in a range from about 0.4 nm to about 0.6 nm”, Para [0031], Figure 2B).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to combine teachings of Wei into Nardi as claimed to have the lower composite film has a structure including a single layer structure or a composite structure for advantages such as having desired thickness of the lower composite film which can increase the perpendicular magnetic anisotropy (PMA) and thermal tolerance (Wei, “The first pinned magnetic layer 120 includes multiple layers of magnetic materials. In some embodiments, as shown in FIG. 2B, the first pinned magnetic layer 120 includes two layers 1201 and 1202, where the layer 1202 is in contact with the antiferromagnetic layer 125. In some embodiments, the layer 1201 includes a multilayer structure of cobalt (Co) and platinum (Pt). In some embodiments, a thickness of the cobalt layer is in a range from about 0.3 nm to about 0.6 nm and a thickness of the platinum layer is in a range from about 0.2 nm to about 0.5 nm. The thickness of the cobalt layer can be the same as or greater than the platinum layer. The cobalt layers and the platinum layers are alternately stacked such that the total thickness of the layer 1201 is in a range from about 5.0 nm to about 10.0 nm in some embodiments. The layer 1202 includes a cobalt layer having a thickness in a range from about 0.4 nm to about 0.6 nm”, Para [0031], Figure 2B).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nardi in view of Parkin and Horng, and further in view of Hsu (US 2021/0083178 A1).
Regarding claim 18, Nardi as referred in claim 12 further teaches a method comprising forming the top electromagnetic material film (Nardi, 121-129, “An example MTJ stack is provided in FIG. 1. FIG. 1 shows a stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117. In various embodiments, the fixed layer includes the lower magnetic layers 101 through 117. The tunnel dielectric separates it from the free layer which may include the upper magnetic layers 121 through 129. In some embodiments, the free layer includes layers 129, 127, 125, 123, and 121. In some embodiments, the free layer includes layers 123 and 121”, Para [0039], Figure 1).
However, Nardi does not explicitly teach after forming the top electromagnetic material film, patterning the top electromagnetic material film, the first insulating film, the second insulating film, and the bottom electromagnetic material film, until a surface of the substrate is exposed, so that the patterned top electromagnetic material film forms a top electromagnetic layer, the patterned first insulating film forms a first insulating layer, the patterned second insulating film forms a second insulating layer, and the patterned bottom electromagnetic material film forms a bottom electromagnetic layer, to form a magnetic tunnel junction on the substrate.
In the similar field of endeavor Hsu teaches after forming the top electromagnetic material film (Hsu, 124-128, Figure 4), patterning the top electromagnetic material film, the insulating film (Hsu,122, Figure 4), and the bottom electromagnetic material film (Hsu, 114-120, Figure 4), until a surface of the substrate (Hsu, 110, Figure 4) is exposed, so that the patterned top electromagnetic material film forms a top electromagnetic layer (Hsu, 124’- 128’, Figure 6), the patterned insulating film forms the insulating film (Hsu, 122’, Figure 6), and the patterned bottom electromagnetic material film forms a bottom electromagnetic layer (Hsu, 114’- 120’, Figure 6), to form a magnetic tunnel junction (Hsu, 116’, Figure 6) on the substrate (Hsu, “FIG. 5 is a cross-sectional view of the MRAM device 100 at an intermediate stage of manufacture according to various embodiments of the present disclosure. As shown in FIG. 5, the hard mask layer 129 and the underlying top electrode layer 128 are then etched, and hence forming top electrodes 128′. The patterned resist mask P and the hard mask layer 129 are then removed using suitable processes such as ashing and/or etching. Top electrodes 128′ are used as etch masks for patterning the underlying layers”, Para [0020]; “As shown in FIG. 6, an etching process E1 is performed to pattern the MTJ layers 116 using the top electrodes 128′ as etch masks. In greater detail, the etching process El removes portions of the MTJ layers 116, the bottom electrode layer 114, and the underlying dielectric layer 110 not protected by the top electrodes 128′. The etching process El further etches the dielectric layer 110, thus resulting in a recess R1 in the dielectric layer 110. After the etching process E1, remaining capping layers 126′, remaining ferromagnetic free layers 124′, remaining tunneling layers 122′, remaining ferromagnetic pinned layers 120′, and remaining seed layers 118′ are in combination referred to as MTJ stacks 116′. The bottom electrode layer 114 is patterned as bottom electrodes 114′ under the respective MTJ stacks 116′”, Para [0021], Figures 4-6). 
In the similar field of endeavor Parkin teaches the first insulating film (Parkin, 124, “FIG. 2A illustrates this process, in which a tunnel barrier 120 is formed by first depositing a thin Mg layer 122 followed by deposition by reactive sputtering of an MgO layer 124”, Para[0052], Figure 2A) and the second insulating film (Parkin, 120’, “During the thermal anneal treatments the Mg layer may become further oxidized or the texture of this layer or the crystallographic order of this layer may improve. In any case, the layer 122 will essentially be oxidized to form MgO so that the layers 122 and 124 will become largely indistinguishable. This is illustrated in FIG. 2B where layers 122 and 124 are shown as a single layer 120'”, Para [0063], Figure 2B). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to combine teachings of Hsu and Parkin into Nardi as claimed to have a first insulating film and a second insulating film in order to improve the magnetic tunnel junction’s magneto-tunneling resistance (Parkin, “Performance of the MgO tunnel barriers disclosed herein may be improved through annealing, wherein performance refers to various attributes of the MgO tunnel barrier or associated device. For example, annealing a magnetic tunnel junction improves, in particular, its magneto-tunneling resistance; annealing a tunnel barrier improves, in particular, its spin polarization; annealing a MIM or a capacitor improves, in particular, its leakage current or barrier height”, Para [0032]) and patterning the films to form a magneto-resistive random access memory (MRAM) which is an emerging technology for next generation embedded memory devices (Hsu, “In integrated circuit (IC) devices, magneto-resistive random access memory (MRAM) is an emerging technology for next generation embedded memory devices. MRAM is a non-volatile memory where data is stored in magnetic storage elements. In simple configurations, each cell has two ferromagnetic plates, each of which can hold a magnetic field, separated by a thin insulating layer. MRAM has a simple cell structure and complementary metal oxide semiconductor (CMOS) logic comparable processes which result in a reduction of the manufacturing complexity and cost in comparison with other non-volatile memory structures”, Para [0001]).

Regarding claim 19, Nardi as referred in claim 18 does not explicitly teach patterning the top electromagnetic material film, the first insulating film, the second insulating film, and the bottom electromagnetic material film includes, forming a patterned layer on the top electromagnetic material film, wherein the patterned layer exposes a portion of the top electromagnetic material film; and using the patterned layer as a mask, etching the top electromagnetic material film, the first insulating film, the second insulating film, and the bottom electromagnetic material film, until the surface of the substrate is exposed, to form the magnetic tunnel junction, wherein the magnetic tunnel junction includes, the bottom electromagnetic layer on the substrate, the second insulating layer on the bottom electromagnetic layer, the first insulating layer on the second insulating layer, and the top electromagnetic layer on the first insulating layer.
In the similar field of endeavor Parkin teaches the first insulating film (Parkin, 124, “FIG. 2A illustrates this process, in which a tunnel barrier 120 is formed by first depositing a thin Mg layer 122 followed by deposition by reactive sputtering of an MgO layer 124”, Para [0052], Figure 2A) and the second insulating film (Parkin, 120’, “During the thermal anneal treatments the Mg layer may become further oxidized or the texture of this layer or the crystallographic order of this layer may improve. In any case, the layer 122 will essentially be oxidized to form MgO so that the layers 122 and 124 will become largely indistinguishable. This is illustrated in FIG. 2B where layers 122 and 124 are shown as a single layer 120'”, Para [0063], Figure 2B).
In the similar field of endeavor Hsu teaches patterning the top electromagnetic material film (Hsu, 124-128, Figure 4) the insulating film (Hsu, 122, Figure 4), and the bottom electromagnetic material film (114-120) includes, forming a patterned layer  on the top electromagnetic material film, wherein the patterned layer exposes a portion of the top electromagnetic material film, and using the patterned layer as a mask, etching the top electromagnetic material film, the insulating film, and the bottom electromagnetic material film, until the surface of the substrate (Hsu, 110, Figure 4) is exposed, to form the magnetic tunnel junction (Hsu, 116’, Figure 6), wherein the magnetic tunnel junction includes, the bottom electromagnetic layer on the substrate (Hsu, 114’- 120’, Figure 6), the insulating layer (Hsu, 122’, Figure 6) on the bottom electromagnetic layer and the top electromagnetic layer on the insulating layer (Hsu, 124’-128’,  “A hard mask layer 129 is formed over the top electrode layer 128”, Para [0018]; “In some embodiments, a patterned resist mask P is formed over the hard mask layer 129. A resist layer is formed over the hard mask layer 129 and then patterned into a patterned resist mask P using a suitable photolithography process, such that portions of the hard mask layer 129 are exposed by the patterned resist mask P”, Para [0019], Figure 4; “FIG. 5 is a cross-sectional view of the MRAM device 100 at an intermediate stage of manufacture according to various embodiments of the present disclosure. As shown in FIG. 5, the hard mask layer 129 and the underlying top electrode layer 128 are then etched, and hence forming top electrodes 128′. The patterned resist mask P and the hard mask layer 129 are then removed using suitable processes such as ashing and/or etching. Top electrodes 128′ are used as etch masks for patterning the underlying layers”, Para [0020]; “As shown in FIG. 6, an etching process E1 is performed to pattern the MTJ layers 116 using the top electrodes 128′ as etch masks. In greater detail, the etching process El removes portions of the MTJ layers 116, the bottom electrode layer 114, and the underlying dielectric layer 110 not protected by the top electrodes 128′. The etching process El further etches the dielectric layer 110, thus resulting in a recess R1 in the dielectric layer 110. After the etching process E1, remaining capping layers 126′, remaining ferromagnetic free layers 124′, remaining tunneling layers 122′, remaining ferromagnetic pinned layers 120′, and remaining seed layers 118′ are in combination referred to as MTJ stacks 116′. The bottom electrode layer 114 is patterned as bottom electrodes 114′ under the respective MTJ stacks 116′”, Para [0021], Figures 4-6).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to combine teachings of Parkin and Hsu into Nardi as claimed to have a first insulating film and a second insulating film in order to improve the magnetic tunnel junction’s magneto-tunneling resistance (Parkin, “Performance of the MgO tunnel barriers disclosed herein may be improved through annealing, wherein performance refers to various attributes of the MgO tunnel barrier or associated device. For example, annealing a magnetic tunnel junction improves, in particular, its magneto-tunneling resistance; annealing a tunnel barrier improves, in particular, its spin polarization; annealing a MIM or a capacitor improves, in particular, its leakage current or barrier height”, Para [0032]) and patterning the films to form a magneto-resistive random access memory (MRAM) which is an emerging technology for next generation embedded memory devices (Hsu, “In integrated circuit (IC) devices, magneto-resistive random access memory (MRAM) is an emerging technology for next generation embedded memory devices. MRAM is a non-volatile memory where data is stored in magnetic storage elements. In simple configurations, each cell has two ferromagnetic plates, each of which can hold a magnetic field, separated by a thin insulating layer. MRAM has a simple cell structure and complementary metal oxide semiconductor (CMOS) logic comparable processes which result in a reduction of the manufacturing complexity and cost in comparison with other non-volatile memory structures”, Para [0001]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nardi in view of Parkin (US 20090324814 A1).
Regarding claim 20, Nardi teaches a semiconductor structure comprising a substrate (101, Figure 1) and a magnetic tunnel junction on the substrate, wherein the magnetic tunnel junction includes, a bottom electromagnetic layer (103-117, Figure 1) on the substrate (“FIG. 1 shows a stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117. In various embodiments, the fixed layer includes the lower magnetic layers 101 through 117. The tunnel dielectric separates it from the free layer which may include the upper magnetic layers 121 through 129. In some embodiments, the free layer includes layers 129, 127, 125, 123, and 121. In some embodiments, the free layer includes layers 123 and 121”, Para [0039], Figure 1). 
While Nardi does not explicitly teach a first insulating layer, however, Nardi does suggest repeating the steps 203-213, as shown in Figure 2B (Figure 2B depicts operations of methods performed to deposit metal oxide film, 119, on top of the bottom electromagnetic layer 103-117, as shown in Figure 1. When the cycle runs the first time an insulating material film is formed on the bottom electromagnetic material film, “FIG. 2B provides a process flow diagram of operations performed in accordance with certain disclosed embodiments. FIG. 2B provides an example of performing a method in accordance with the operations of FIG. 2A, whereby operation 299 of FIG. 2A is expanded to show one example of depositing metal oxide on a substrate in operations 207-215 of FIG. 2B. Operations 201 and 203 depicted in FIG. 2B may correspond to operations 201 and 203 of FIG. 2A. Any of the above-described embodiments for FIG. 2A with respect to operations 201 and 203 may be used. Operation 293 in FIG. 2B may correspond to operation 293 of FIG. 2A”, Para [0068]; “Provided herein are methods of fabricating a tunnel dielectric for a magnetic device on a metal-containing layer. Disclosed embodiments include deposition of a thin tunnel oxide by atomic layer deposition (ALD) or chemical vapor deposition (CVD) with a deposition precursor, reducing agent, and an oxidant”, Para [0044]), i.e. performing a reduction treatment on the insulating material film to remove oxygen therefrom to form the insulating material film into the precursor film (“In operation 203, the substrate is exposed to a reducing agent. The reducing agent may be a reducing agent having a standard electrode potential between that of magnesium and the metal(s) on the surface of the substrate, such as iron or cobalt. While the standard electrode potential will vary under actual operating conditions, this may be a useful estimate. This may reduce any metal oxides formed from oxidation of the metal underlayer, while minimizing any reduction of a metal oxide deposited in subsequent operations. In operation 203, the reducing agent may reduce any oxidation of the metal underlayer formed due to air exposure prior to deposition of the metal oxide”, Para [0057]; “In operation 207, the substrate is exposed to a metal precursor for a duration sufficient to adsorb the metal precursor onto the underlying film surface, via either physisorption, or chemisorption. Although examples described herein use a magnesium-containing precursor as a first precursor, it will be understood that the first precursor may be any suitable precursor for depositing metal oxide or tunnel oxide films on a magnetic film”, Para [0070], Figure 2B), performing oxidation treatment on the precursor film, to form the precursor film into the first insulating film (By repeating the process shown in Figure 2B an insulating layer is formed on the bottom electromagnetic layer, “In operation 211, the substrate is exposed to a second reactant, such as an oxidant. In various embodiments, the oxidant is an oxygen-containing reactant used to form at least a partial metal oxide monolayer, such as a magnesium oxide monolayer, on the surface of the underlying film” Para [0075], Figure 2B).
It would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to follow teachings of Nardi to repeat the cycle which would result in the claimed method in order to deposit desired thickness of metal oxide film, (“In operation 215, it is determined whether the desired thickness of film has been deposited. If not, operations 203-213 are repeated in cycles to deposit a desired thickness of metal oxide film on the substrate”, Para [0078], Figure 2B) to have high tunnel magnetoresistance metal oxide film and to reduce any oxide formation in the underlying metals in the free or fixed layers, since oxidation of the underlying or other metal films in the fixed or free layer may render the device inefficient, unreliable, or inoperable (“Disclosed embodiments are particularly suitable for depositing high tunnel magnetoresistance dielectrics, such as metal oxides having a tunnel magnetoresistance of at least about 200%”, Para [0050]; “Since the interface between the dielectric layer and the underlying metal layer, typically CoFeB, contribute to the efficiency of tunneling in the magnetic device, oxidation of the underlying or other metal films in the fixed or free layer may render the device inefficient, unreliable, or inoperable”, Para [0042]).
However, Nardi does not explicitly teach the second insulating layer.
In the similar field of endeavor Parkin teaches the insulating layer (120, Figure 2A) is made of the first insulating film (124, Figure 2A), and the second insulating film (120’, “FIG. 2A illustrates this process, in which a tunnel barrier 120 is formed by first depositing a thin Mg layer 122 followed by deposition by reactive sputtering of an MgO layer 124”, Para [0052]; “During the thermal anneal treatments the Mg layer may become further oxidized or the texture of this layer or the crystallographic order of this layer may improve. In any case, the layer 122 will essentially be oxidized to form MgO so that the layers 122 and 124 will become largely indistinguishable. This is illustrated in FIG. 2B where layers 122 and 124 are shown as a single layer 120'”, Para [0063], Figure 2B).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to combine teachings of Parkin into Nardi as claimed for advantages such as improving the magnetic tunnel junction’s magneto-tunneling resistance (Parkin, “Performance of the MgO tunnel barriers disclosed herein may be improved through annealing, wherein performance refers to various attributes of the MgO tunnel barrier or associated device. For example, annealing a magnetic tunnel junction improves, in particular, its magneto-tunneling resistance; annealing a tunnel barrier improves, in particular, its spin polarization; annealing a MIM or a capacitor improves, in particular, its leakage current or barrier height”, Para [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally be reached Monday-Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Amir Mehrmanesh can be reached on (571) 270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAKEHA SEHAR/Examiner, Art Unit 4163                                                                                                                                                                                                        



/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845